         Case 3:19-cr-01954-DCG Document 12 Filed 06/26/19 Page 1 of 3
                                                                              JUDGE DAVID GUADERRAMA
                                                                                       r             :r
                            IN THE IJNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                       EL PASO DIVISION
                                                                                       JJ     26 PH          2:   22
                                                                                  CL
 UNITED STATES OF AMERICA,                                                                                        LXAS
                                                    §   CRIMINAL NO.       EP-19-(--
                                                    §
         Plaintiff,                                 §   INDICTMENT
                                                    §
 v.                                                 §    CT 1: 21 :963-Conspiracy to Import a
                                                    §   Controlled Substance;
 ELIZABETH RODRIGUEZ,                               §   CT 2: 21:952(a)-Importation of a
                                                    §   Controlled Substance;
         Defendant.                                 §   CT 3: 21:846 & 841(a)(1)-Conspiracy to
                                                    §   Possess a Controlled Substance with Intent
                                                    §   to Distribute;
                                                    §   CT 4: 21 :841(a)(1)-Possession with Intent
                                                    §   to Distribute a Controlled Substance
                                                    §


       THE GRAND JURY CHARGES:                              EP 1 9 CI                   1 9 54
                                             COUNT ONE
                        (21 U.S.C. § 963, 952(a), 960(a)(l) & 960(b)(1)(H))

       That on or about June 1, 2019, in the Western District of Texas, Defendant,

                                     ELIZABETH RODRIGUEZ,
knowingly, intentionally, and unlawfully conspired, combined, confederated, and agreed with

others to the Grand Jury known and unknown, to commit offenses against the United States, in

violation of Title 21, United States Code, Section 963, that is to say, they conspired to import a

controlled substance, which offense involved methamphetamine, a Schedule II Controlled

Substance, into the United States from Mexico, contrary to Title 21, United States Code, Sections

952(a) and 960(a)(1) and the quantity of methamphetamine involved in the conspiracy and

attributable to Defendant as a result of Defendant's own conduct and as a result of the conduct of

other conspirators reasonably foreseeable to Defendant is 500 grams or more of a mixture or

substance containing a detectable amount of methamphetamine, all in violation of Title 21, United

States Code, Sections   §   963, 952(a), 960(a)(1) and 960(b)(1)(H).
                                                                                           Rev. 2017-11-30
         Case 3:19-cr-01954-DCG Document 12 Filed 06/26/19 Page 2 of 3




                                         COUNT TWO
                        (21 U.S.C. §    952(a), 960(a)(1) & 960(b)(1)(H)

       That on or about June 1, 2019, in the Western District of Texas, Defendant,

                                 ELIZABETH RODRIGUEZ,
knowingly and intentionally imported into the United States from Mexico a controlled substance,

which offense involved 500 grams or more of a mixture or substance containing a detectable

amount of methamphetamine, a Schedule II Controlled Substance, in violation of Title 21, United

States Code, Sections 952(a), 960(a)(1) and 960(b)(1)(H)).

                                        COUNT THREE
                       (21 U.S.C. §    846, 841(a)(1) & 841(b)(1)(A)(viii))

       That on or about June 1, 2019, in the Western District of Texas, Defendant,

                                 ELIZABETH RODRIGUEZ,

knowingly, intentionally, and unlawfully conspired, combined, confederated, and agreed with

others to the Grand Jury known and unknown, to commit offenses against the United States, in

violation of Title 21, United States Code, Section 846, that is to say, they conspired to possess a

controlled substance, which offense involved methamphetamine, a Schedule II Controlled

Substance, with intent to distribute same, contrary to Title 21, United States Code, Sections

841(a)(1) and the quantity of methamphetamine involved in the conspiracy and aftributable to

Defendant as a result of Defendant's own conduct and as a result of the conduct of other

conspirators reasonably foreseeable to Defendant is 500 grams or more of a mixture or substance

containing a detectable amount of methamphetamine, all in violation of Title 21, United States

Code, Section 846, 841(a)(1) and 841(b)(1)(A)(viii).




                                                                                        Rev.   201711-30
            Case 3:19-cr-01954-DCG Document 12 Filed 06/26/19 Page 3 of 3




                                             COUNT FOUR
                            (21 U.S.C.   §   841(a)(1) & 841(b)(1)(A)(viii))

          That on or about June 1, 2019, in the Western District of Texas, Defendant,

                                   ELIZABETH RODRIGUEZ,

knowingly and intentionally possessed with intent to distribute a controlled substance, which

offense involved 500 grams or more of a mixture or substance containing a detectable amount of

methamphetamine, a Schedule II Controlled Substance, in violation of Title 21, United States

Code, Sections 841(a)(1) and 841(b)(1)(A)(viii).


                                                 A TRU1*1AL SIGNATURE
                                                      REDACTED PURSUANT TO
                                                      -GOVERNMENTACT OF 2002

                                                 FOREPERSON OF THE GRAND JURY


JOHN F. BASH
UNITED STATES ATTOF


BY
      s    istant United States




                                                                                        Rev. 2017-11-30
